Exhibit 10.1

FORM OF SENIOR SUBORDINATED CONVERTIBLE NOTE

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE
OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OR EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3 AND 13 HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

-1-



--------------------------------------------------------------------------------

CARDIODYNAMICS INTERNATIONAL CORPORATION

NOTE ##

SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: April 11, 2006

    Principal: U.S. $[Amount]

FOR VALUE RECEIVED, CARDIODYNAMICS INTERNATIONAL CORPORATION, a California
corporation (the “Company”), hereby promises to pay to the order of [Holder]. or
registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the rate of 8% per annum, subject to periodic adjustment pursuant to
Section 2 (the “Interest Rate”), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Subordinated Convertible Note (including all Subordinated
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is issued on the Issuance Date pursuant to the Securities Purchase
Agreement (as defined below). Certain capitalized terms are defined in
Section 24.

 

-2-



--------------------------------------------------------------------------------

1. MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal and accrued and unpaid Interest, if any. The “Original
Maturity Date” shall be April 11, 2009, as may be adjusted at the option of the
Holder in the event that, and for so long as, an Event of Default (as defined in
Section 4(a)) shall have occurred and be continuing or any event shall have
occurred and be continuing which with the passage of time and the failure to
cure would result in a Conversion Failure.

2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365/366-day year and
actual days elapsed and shall be payable in arrears semi-annually and on the
Maturity Date during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an “Interest Date”) with the first
Interest Date being October 12, 2006. Interest shall be payable on each Interest
Date in cash. Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the Interest Rate. From and after the occurrence of an
Event of Default, the Interest Rate shall be increased to 14%. In the event that
such Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided that the Interest as calculated at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.

3. CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, at $1.15 per share (the “Common Stock”), on the terms
and conditions set forth in this Section 3.

(a) Conversion Right. The Holder shall be entitled to convert any portion of the
outstanding and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall pay to the
Holder an amount in cash equal to the value of such fractional share based on
the closing price of the Common Stock on the last trading day prior to the
conversion. The Company shall pay any and all documentary, stamp and similar
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount. The Company shall not, however,
be required to pay any such tax which may be payable in respect of any transfer
of Securities involved in the issue and delivery of the Common Stock in any name
other than that of the Holder. Upon conversion, the Company shall pay all
accrued and unpaid Interest on the Conversion Amount being converted.

 

-3-



--------------------------------------------------------------------------------

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the Principal to be converted, redeemed or
otherwise with respect to which this determination is being made. Such amount
shall not be less than $100,000.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, and subject to adjustment as provided herein,
$1.15.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company. On or
before the close of the business on the first Business Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the seventh
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company’s transfer agent shall issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note is greater than the Principal being converted, then the Company shall
as soon as practicable and in no event later than seven Business Days after
receipt of this Note and at its own expense, issue and deliver to the Holder a
new Note representing the outstanding Principal not converted. The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

(ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is seven
(7) Business Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each day of such Conversion
Failure in an amount equal to 1.0% of the product of (I) the number of shares of
Common Stock not issued to the Holder on or prior to the Share Delivery Date and
to which the Holder is entitled, times (II) the Closing Sale Price of the Common
Stock on the Share Delivery Date and (B) the Holder, upon written notice to the
Company, may void its Conversion Notice with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of any
conversion notice shall halt the accrual of any claims for damages pursuant to
this Section 3(c)(ii); provided, further, that the voiding of a Conversion
Notice shall not affect the Company’s obligations to make any payments which
have accrued prior to the date of such notice pursuant to this Section 3(c)(ii)
or otherwise.

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior

 

-4-



--------------------------------------------------------------------------------

written notice (which notice may be included in a Conversion Notice) requesting
physical surrender and reissue of this Note. The Holder and the Company shall
maintain records showing the Principal converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

4. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(1) a Registration Default as set forth in the Securities Purchase Agreement;

(2) default in the payment of the Principal and unpaid accrued Interest of this
Note within three (3) Business Days of becoming due and payable;

(3) any other material default by the Company of the performance of any of its
obligations or any material breach by the Company of any representations or
covenants (provided that a default of any such covenant is not otherwise defined
as an Event of Default under this Section 4(a)) hereunder or under the
Securities Purchase Agreement (provided that the representations and warranties
under the Securities Purchase Agreement shall only survive for one year from the
date of execution of the Securities Purchase Agreement) upon 10 days notice from
the Holder to the Company;

(4) the Company shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, consent to entry of an order for relief against it in an
involuntary case, be adjudicated insolvent or bankrupt, petition or apply to any
tribunal for the appointment of any receiver, trustee or similar official for it
or a substantial part of its assets, or commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; there shall occur the appointment of a receiver, trustee, assignee,
liquidator, custodian or similar official of it or a substantial part of its
assets; or there shall have been filed any such petition or application or any
such proceeding shall have been commenced against it, which remains undismissed
for a period of 30 days or more; the Company by any act or omission shall
indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or the appointment of any trustee for it or any
substantial part of any of its properties;

(5) a court of competent jurisdiction shall enter an order or decree under any
Bankruptcy Law that is for relief against the Company in an involuntary case,
appoints a receiver, trustee, assignee, liquidator or similar official of the
Company or for any substantial part of its property, or orders the liquidation
of the Company; and the order or decree remains unstayed and in effect for 30
days;

(b) if at any time while any of the Notes remain outstanding the Company does
not have a sufficient number of authorized and unreserved shares of Common Stock
to satisfy its obligation to reserve for issuance upon conversion of the Notes
at least a number of shares of Common Stock equal to the Required Reserve Amount
(as defined below);

 

-5-



--------------------------------------------------------------------------------

(c) Redemption Right Upon Event of Default. Promptly after the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder and the holders of the Other Notes. At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Holder may require the Company
to redeem all or any portion of the Notes by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company, which Event of
Default Redemption Notice shall indicate the portion of the Notes that the
Holder is electing to cause to be redeemed.

5. RIGHTS UPON CERTAIN CORPORATE EVENTS. Prior to the consummation of any
recapitalization, reorganization, consolidation, merger, spin-off or other
business combination (including, without limitation, a Change of Control)
pursuant to which holders of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for Common Stock (a “Corporate
Event”), the holder shall have the ability to convert this Note and the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon a conversion of this Note, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Holders with Notes
representing a majority in interest of the Principal outstanding (the “Required
Holders”). The provisions of this Section shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion or redemption of this Note. In the event of a
Change of Control, if the Holder does not convert within 10 days of the Company
providing written notice of a Change of Control, the Company may elect to prepay
all or a portion of the Notes at 105% of par plus accrued interest. Each of the
following events shall constitute a “Change of Control”:

any sale of all or substantially all of the assets of the Company to a third
party;

any merger of the Company with or into another corporation in which holders of
Common Stock immediately prior to the consummation of the merger do not control
50% of the voting power of the surviving corporation; or

the acquisition by any “person” or “group” of persons (as such terms are used in
Section 13(d) and 14(d) of the Securities and Exchange Act of 1934, as amended,
and the related regulations) who have an expressed intent to control the affairs
of the Company of more than 50% of the outstanding Common Stock of the Company.

 

-6-



--------------------------------------------------------------------------------

6. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Closing Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Closing Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

(b) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 6 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, but not including stock options or
other equity awards granted under a shareholder approved equity compensation
plan), then the Company’s Board of Directors will make an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder under this
Note; provided that no such adjustment will increase the Conversion Price as
otherwise determined pursuant to this Section 6.

7. PREPAYMENT. With respect to each Holder, this Note may only be prepaid in
whole or in part upon the consent of such Holder (the “Prepayment Consent”),
which shall be in such Holder’s absolute discretion; provided, however, that if
the Holder consents to such prepayment, the Company shall pay to the Holder a
fee equal to 10% of the Principal then outstanding and prepaid (the “Prepayment
Fee”).

8. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.

9. RESERVATION OF AUTHORIZED SHARES. The Company shall initially reserve out of
its authorized and unissued Common Stock a number of shares of Common Stock for
each of the Notes equal to 100% of the Conversion Rate with respect to the
Principal of each such Note as of the Issuance Date. Thereafter, the Company, so
long as any of the Notes are outstanding, shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 100% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding (the “Required
Reserve Amount”).

10. HOLDER’S REDEMPTIONS. In the event that the Holder has sent an Event of
Default Redemption Notice to the Company pursuant to Section 4(c) (a “Redemption
Notice”), the Holder shall promptly submit this Note to the Company. The Company
shall deliver the applicable Event of Default Redemption Price to the Holder
within 10 Business Days after the Company’s receipt of the

 

-7-



--------------------------------------------------------------------------------

Holder’s Redemption Notice. In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note representing the outstanding Principal
which has not been redeemed. In the event that the Company does not pay the
Event of Default Redemption Price (the “Redemption Price”), to the Holder (or
deliver any Common Stock to be issued pursuant to a Redemption Notice) within
the time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price (and issues any Common Stock required pursuant to a
Redemption Notice) in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (or any Common Stock
required to be issued pursuant to a Redemption Notice) has not been paid. Upon
the Company’s receipt of such notice, (x) the Redemption Notice shall be null
and void with respect to such Conversion Amount and (y) the Company shall
immediately return this Note, or issue a new Note to the Holder representing
such Conversion Amount.

11. STATUS OF DEBT.

(a) Rank. The Notes rank junior to the Comerica Debt, the existing Medis
mortgage of $350,000 and the Vermont (VEDA) loan of $450,000, and senior to
future non-bank indebtedness. Upon the request of Comerica Bank, the Holder
agrees to enter into a subordination agreement in form and substance reasonably
satisfactory to Comerica Bank. All existing Senior Debt and future Senior Debt,
excluding however, the Comerica Debt, may only be increased by an additional
$5,000,000 if the Purchaser approves of such increase in a written notice to the
Company, signed by an authorized signatory of the Purchaser. Nothing in this
paragraph is intended to, or shall, prevent the Company from incurring
reasonable unsecured trade indebtedness in the ordinary course of its business.

(b) Liquidation; Dissolution; Bankruptcy.

(i) The Holder shall be entitled to the Holder’s Rights in the event of any
distribution to creditors of any of the Company or its Subsidiaries (each, a
“Credit Party”) in (A) any sale, liquidation, winding-up or dissolution of such
Credit Party; (B) any bankruptcy, reorganization, insolvency, receivership or
similar proceeding relating to such Credit Party or its property; (C) any
assignment by such Credit Party for the benefit of its creditors; or (D) any
marshaling of any Credit Party’s assets and liabilities (each a “Bankruptcy
Event”).

(ii) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any Credit Party or the proceeds thereof to creditors
of any Credit Party upon any Indebtedness of such Credit Party, by reason of any
Bankruptcy Event, then and in any such event, any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable to the Holder upon or with respect to any or all
Subordinated Indebtedness shall be paid or delivered directly to an agent for
the Senior Debt or Future Permitted Senior Debt (the “Agent”) for application
against the Senior Debt or Future Permitted Senior Debt, whether due or not due,
in a manner which the Agent, in its sole discretion, shall determine, until such
Senior Debt or Future Permitted Senior Debt shall have been fully paid in cash
and all commitments thereunder have terminated. The Holder hereby irrevocably
authorizes and empowers the Agent to ask for, demand,

 

-8-



--------------------------------------------------------------------------------

sue for, collect, and receive for every such payment or distribution and give
acquittance therefore, and to file claims (and proofs of claims) and take such
other actions in the Agent’s own name or in the name of the Holder as the Agent
may deem necessary or advisable for the enforcement of the terms of this
Section 11.

(iii) The Holder agrees to execute, verify, deliver and file any proofs of claim
in respect of Subordinated Indebtedness requested by the Agent in connection
with any Bankruptcy Event and hereby irrevocably authorizes, empowers and
appoints Agent as its agent and attorney-in-fact to (i) execute, verify, deliver
and file such proofs of claim upon the failure of the Holder promptly to do so
prior to 5 Business Days before the expiration of the time to file any such
proof of claim and (ii) vote such claim in any such Bankruptcy Event upon the
failure of the Holder to do so prior to 5 Business Days before the expiration of
the time to vote any such claim; provided the Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that the Agent votes any claim in accordance with the authority granted hereby,
the Holder shall not be entitled to change or withdraw such vote.

(c) Redemption upon Event of Default. The Holder shall give the Agent at least 3
Business Days’ prior notice of its intention to exercise its redemption rights
upon the occurrence of an Event of Default.

(d) No Amendment of Subordinated Indebtedness. Neither the Holder nor any Credit
Party will, without the prior written consent of the Agent, amend or modify
(i) this Section 11 or the definition of any capitalized term used in this
Section 11 or (ii) any provision of the Securities Purchase Agreement or the
other Securities Purchase Documents if such amendment or modification would
(A) move forward the date of any redemption or payment or increase the principal
amount of or the rate of interest applicable to the Subordinated Indebtedness or
(B) result in the covenants contained therein being materially more restrictive
in the aggregate on the Holder or any Credit Party prior to the effectiveness of
such amendment or modification.

(e) Conversion Rights. Nothing contained in this Section 11 or elsewhere in this
Note is intended to or shall impair, as among the Company, its creditors,
including the holders of Existing Debt and future Senior Debt, and the Holder,
the right, which is absolute and unconditional, of the Holder to convert this
Note into shares of Common Stock or rights to acquire shares of Common Stock in
accordance with the terms hereof.

(f) Rights of Holder Unimpaired. The provisions of this Section 11 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Senior Debt and Future Permitted Senior Debt and nothing in
this Section 11 shall impair, as between the Company and the Holder, the
obligation of the Company, which is unconditional and absolute, to pay to the
Holder the Principal (and premium, if any) and Interest, in accordance with the
terms of this Note.

(g) Subordination May Not Be Impaired by any Credit Party. No right of any
holder of Permitted Indebtedness to enforce the subordination of the
Subordinated Indebtedness shall be impaired by any act or failure to act by any
Credit Party or the Holder or by the failure of any Credit Party or the Holder
to comply with the terms of this Section 11.

 

-9-



--------------------------------------------------------------------------------

(h) Reliance by Holder. Upon any payment or distribution of assets of any Credit
Party referred to in this Section 11, the Holder shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of the Agent or of the liquidating trustee or agent or other Person
making any distribution to the Holder for the purpose of ascertaining the
Persons entitled to participate in such distribution, the holders of the
Permitted Indebtedness and other Indebtedness of the Company, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Section 11.

(i) Applicability. The terms of this Section 11 shall be applicable both before
and after the filing of any petition by or against any Credit Party under any
Bankruptcy Law, and all allocations of payments between the holders of the
Senior Debt and Future Permitted Senior Debt, on the one hand, and the Holder,
on the other hand, shall continue to be made after the filing thereof in
accordance with this Section 11.

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the General
Corporation Law of the State of California, and as expressly provided in this
Note.

13. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject to the Securities Act of
1933, as amended, and the Rules and Regulations promulgated thereunder and the
Securities Purchase Agreement.

14. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting,
of the Required Holders, shall be required for any change, amendment or waiver
related to this Note ; provided, however, that no such change, amendment or
waiver, as applied to any particular holder of Notes, shall, (i) without the
consent of that particular holder, extend the maturity of the Note, reduce the
interest rate, extend the time of payment of interest thereon, or reduce the
principal amount thereof or premium, if any, thereon, or reduce any amount
payable on redemption or repurchase thereof or affect any amounts due to any
holder or (ii) without the consent of the holders of all Notes then outstanding,
reduce the aforesaid percentage of Notes, the holders of which are required to
consent to any such change, amendment or waiver.

15. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note, registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) and this Section 16(a),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note. The Company shall not be obligated to pay any documentary,
stamp or similar taxes that may be payable with respect to any transfer under
this Section 16(a).

 

-10-



--------------------------------------------------------------------------------

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form
(which shall not include posting a bond) and, in the case of mutilation, upon
surrender and cancellation of this Note, the Company shall execute and deliver
to the Holder a new Note representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in principal amounts of at least $100,000) representing
in the aggregate the outstanding Principal of this Note, and each such new Note
will represent such portion of such outstanding Principal as is designated by
the Holder at the time of such surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 16(a) or Section 16(d), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest on
the Principal and Interest of this Note, from the Issuance Date.

16. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and the Securities Purchase
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any failure by the Company
to comply with the terms of this Note. Amounts set forth or provided for herein
with respect to payments, conversion and the like (and the computation thereof)
shall be the amounts to be received by the Holder and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall pay the
Holder for any costs associated in obtaining such injunction or remedy if the
Holder successfully prevails in obtaining such injunction or other remedy, and
the Holder shall pay the Company for any costs associated in defending such
injunction or remedy if the Company successfully prevails in defending such
injunction or other remedy.

17. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of

 

-11-



--------------------------------------------------------------------------------

the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

18. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers (as defined in the Securities Purchase
Agreement) and shall not be construed against any person as the drafter hereof.
The headings of this Note are for convenience of reference and shall not form
part of, or affect the interpretation of, this Note.

19. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

20. NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6 of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price (the “Conversion Price Notice”), setting forth in reasonable
detail, and certifying, the calculation of such adjustment, which shall be
conclusive absent manifest error, as commercially reasonably determined by the
Holder in good faith, and provided that if the Holder determines any manifest
error, the Holder shall provide written notice of such error within two Business
Days of receiving the Conversion Price Notice, and (ii) at least 20 days prior
to the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the Common Stock, (B) with respect
to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Change of Control, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America via wire transfer of immediately available funds
pursuant to the Holder’s wire transfer instructions, which are being provided to
the Company on the Issuance Date. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Date which is not the date on which this Note is paid in
full, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of Interest due on such date.

 

-12-



--------------------------------------------------------------------------------

21. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

22. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

23. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

24. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.), as amended from time to time (including any successor statute) and all
rules and regulations promulgated thereunder.

(b) “Bankruptcy Law” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar state or Federal debtor
relief laws, statutes, rules, regulations, orders, or ordinances of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “Comerica Debt” means all of the Company’s present and future indebtedness,
claims, debts, liabilities or other obligations owing to Comerica Bank or its
successors and assigns.

(e) “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

(f) “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial

 

-13-



--------------------------------------------------------------------------------

Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

(g) “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

(h) “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) all direct or contingent obligations of such Person arising under letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(iii) net obligations of such Person under any Swap Contract;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi) capitalized leases and Off-Balance Sheet Obligations;

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person,

 

-14-



--------------------------------------------------------------------------------

valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(viii) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer in an amount proportionate to such
Person’s interest therein, unless such Indebtedness is expressly made
non-recourse to such Person or except to the extent such Indebtedness is owed by
such partnership or joint venture to such Person; provided that the pledge of
any Equity Interest in such joint venture shall not constitute recourse to such
Person for the purposes of this definition. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any capitalized lease or
Off-Balance Sheet Obligation as of any date shall be deemed to be the amount of
attributable Indebtedness in respect thereof as of such date.

(i) “Issuance Date” means April 11, 2006.

(j) “Off-Balance Sheet Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). No monetary obligations under
true operating leases shall be included in Off-Balance Sheet Obligations.

(k) “Permitted Indebtedness” means (i) this Note, (ii) the Senior Debt,
(iii) the Future Permitted Senior Debt up to 5 mm; and (iv) reasonable unsecured
trade indebtedness incurred in the ordinary course of the Company’s business.

(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(m) “Principal Market” means The Nasdaq Stock Market.

(n) “SEC” means the United States Securities and Exchange Commission.

(o) “Securities Purchase Agreement” means that certain securities purchase
agreement between the Company and the Holders of the Notes pursuant to which the
Company issued the Note.

(p) “Securities Purchase Documents” means that the Securities Purchase
Agreement, this Note, and all other agreements, documents and instruments
executed from time to time in connection therewith, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

(q) “Senior Debt” means the Comerica Debt and all obligations, liabilities and
indebtedness of every nature of the Company from time to time owed to the other
parties to the

 

-15-



--------------------------------------------------------------------------------

following agreements: (i) Notes payable to Vermont Economic Development
Authority, and (ii) Secured bank mortgage loans payable to Sparkasse Arnstadt –
Ilmenau Germany.

(r) “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.

(s) “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, rate hedging agreements, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities under any Master
Agreement.

(t) “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any lender or any affiliate of
a lender).

(u) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

[Signature Page Follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

NOTE ##

 

[Holder].

   

CARDIODYNAMICS INTERNATIONAL

CORPORATION

     

By:

 

/s/ Steve P. Loomis

     

Name:

 

Steve P. Loomis

     

Title:

 

Chief Financial Officer

 

-17-



--------------------------------------------------------------------------------

EXHIBIT I to

Form of Note

CARDIODYNAMICS INTERNATIONAL CORPORATION

CONVERSION NOTICE

Reference is made to the Subordinated Convertible Note (the “Note”) issued to
the undersigned by CardioDynamics International Corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock (the “Common Stock”), of the Company as of the
date specified below.

Date of Conversion:
_________________________________________________________________________________

Aggregate Conversion Amount to be converted:
____________________________________________________________

Please confirm the following information:

Conversion Price:
____________________________________________________________________________________

Number of shares of Common Stock to be issued:
__________________________________________________________

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:
____________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

Facsimile Number:
____________________________________________________________________________________

Authorization:
________________________________________________________________________________________

By:
_________________________________________________________________________________________________

Title:
_______________________________________________________________________________________________

Dated:
_______________________________________________________________________________________________

 

-18-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions, dated
            , 200    , from the Company and acknowledged and agreed to by
American Stock Transfer and Trust.

 

CARDIODYNAMICS INTERNATIONAL CORPORATION

By:

    

Name:

 

Title:

 

 

-19-